Citation Nr: 0422121	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to rating in excess of 10 percent for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued to evaluate the veteran's service-
connected tinea versicolor as 10 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary in this case.

Though this is an increased rating claim, which does not 
necessarily require a review of the historical evidence 
concerning the initial occurrence of the disability, 
attention is directed to the veteran's service medical 
records for reasons explained herein.  

The veteran's service medical records contain several 
references to skin problems.  In March 1955, treatment 
records noted an episode of tinea versicolor.  In May 1955, 
records noted a rash on the back.  In November 1955, records 
again noted a rash as probable tinea versicolor.  At a 
November 1956 release to inactive duty examination, the 
examiner noted that the veteran's skin and lymphatic system 
were abnormal due to vitilgo on the back.  At an August 1958 
examination, the veteran's skin system was noted as abnormal 
due to diffuse grossly patchy violaceous discoloration of the 
upper extremities, trunk, abdomen and back.  The examiner 
noted skin lesions developed while on active duty in Formosa 
in 1953, and proposed the presence of pityriasis.  

Pursuant to his claim, the veteran had a June 1959 VA 
examination, where he recited that the heat rash from Formosa 
was followed by genu versicolor about the trunk and 
extremities.  A physical assessment revealed extensive large 
areas almost completely covering the trunk and upper 
extremities.  There were discreet, small patches over the 
pubis, buttocks, and fairly large plaques behind both knees.  
On the external aspects of the forearms there were 
depigmented spots due to the filtering action of the tinea 
versicolor lesions against ultra-violet light.  
Characteristic patches presented foreign colored, slightly 
scaly, macular like plaques, usually colorless, and large 
various size plaques.  Also of record from that time are lay 
statements from relatives that the rash seemed to clear up 
only in the winter.

Treatment records from the White City VA Outpatient Clinic 
indicate that in May 2000, the veteran sought treatment for 
erythematous patches and excoriations with areas of crusting 
on both legs, and in July 2000, reports noted a recurrent 
fungal infection, a crumbling right toenail, and left leg 
with similar lesions.

Treatment records from Dr. Naversen of the Rogue Valley 
Medical Center indicate that in May 2000 the veteran was 
diagnosed as having infected statis dermatitis with marked 
secondary infection, folliculitis erosion a secondary contact 
dermatitis with linear vesicles around his lip and mouth with 
id eruption.  In July 2000, the veteran was diagnosed as 
having nummular dermatitis and asteatotic dermatitis lower 
legs with an id eruption, mild on hands and back.  In March 
2001, Dr. Naversen instructed the veteran to use antifungal 
cream for tinea.

In June 2001, the veteran underwent a VA examination, where 
he reported during service the rash had bumps with itching on 
his abdomen and arms.  After service, the rash continued and 
spread to most of his body.  In the spring of 2001, the 
veteran's rash on his back had itchy pink bumps lasting about 
three months, and extended to his palms with red, severely 
itchy bumps.  The examiner's impressions included nummular 
dermatitis and tinea cruris.  The examiner noted that, 
although tinea versicolor was not found on the exam, the 
veteran's description of his rash in service did not rule out 
a diagnosis of other than or in addition to tinea versicolor.  
Without the C-file, however, the examiner could not make that 
determination.

In April 2002, Dr. Naverson submitted a letter explaining 
that the veteran suffered from chronic tinea cruris, 
occasional episodes of tinea pedis, and years of dry patches 
on his legs and torso, among other things.  In May 2003, Dr. 
Naverson submitted another letter that asserted the veteran 
had chronic tinea cruris of the upper inner thighs, and tinea 
pedis of the feet with obvious onychomycosis.  The letter 
also articulated that as an overweight diabetic, the veteran 
remained at risk for dermatitis, infections, and ulcerations.  

At a September 2003 VA examination, a physical assessment 
revealed erythema in both groins consistent with partially 
treated tinea cruris; scaling of the toes and webs of the 
feet and a thickening of the nails consistent with 
onychomycosis; and erythematous scaling, non-pitting, 
lichenfied redness of the anterolateral shins.  The examiner 
stated assuming the in-service diagnosis of tinea versicolor 
was correct, the disorder was considered currently resolved, 
with the caveat that it was a chronic, relapsing skin 
condition.  

It is noted that the rating schedule, to a certain degree, 
anticipates a disability might change.  Particularly, 
38 C.F.R. § 4.2, provides that over a period of many years, a 
veteran's disability claim may require reratings in 
accordance with a change in his physical condition.  Notably, 
however, the repercussion upon a current rating of service 
connection when change is made of a previously assigned 
diagnosis or etiology should be kept in mind, such that, the 
aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection for the 
disability has been granted.  Id. § 4.13.

It is also noted the VA benefits system is uniquely pro-
claimant, see Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000), and VA assists in the development of evidence, which 
includes seeking appropriate medical opinions.  Thus, because 
of the veteran's lay testimony that he had a rash since 
military service, and the repeated medical references to 
instances of fungal infections, a VA examiner should assess 
whether all of the veteran's skin problems are related to his 
skin problems in service and describe the severity of that 
portion related to service.    

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should arrange for another 
VA skin examination of the veteran.  
The examiner should review the 
veteran's claims file and identify all 
current skin disabilities.  The 
examiner should state whether all of 
the veteran's skin disabilities are 
related to the skin problems shown in 
service.  If not, the examiner should 
identify all skin disability associated 
with his in-service skin problems.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the appellant's increased rating 
claim.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




